Title: From John Adams to John Sinclair, 24 May 1805
From: Adams, John
To: Sinclair, John



Sir John Sinclair,
Mount Wollaston, near Boston, May 24. 1805.

A natural history of this country has been long desired, by every inquisitive mind. Although the calls of my profession, and the more serious demands of the political interests of my country, turned my attention, almost half a hundred years ago, from investigations of this nature, yet I have never been insensible to their pleasures and advantages. In 1779, called upon to frame a constitution of government for my native state of Massachusetts, I inserted in the body of it, that it should be at all times the duty of the Legislature, to encourage the Interests of literature, and particularly a natural history of the country. Very lately this dormant record has been recollected by individuals, who have raised by subscription a sum, which, aided by a grant of land from the Legislature, has laid a foundation for a professorship at our University at Cambridge.
William Dandridge Peck, Esq. is the professor, and will have the honour to deliver you this letter. I can claim no right, Sir John, to introduce this gentleman to you. Not for my own merit, but on account of his, I thus presume. I have spent so much of my life in the service of others, and so little in my own, that in my old age all my attention is necessarily employed in my own trifling private affairs. This misfortune has made it impossible for me to make to you the returns for your obliging literary communications from time to time, which decency, and even gratitude, required. But Mr Peck has so much merit, in science and literature in general, and in natural history in particular, that I am sure you will thank me for introducing him to your acquaintance. His travels in Europe are intended to inform himself of every thing relative to his professorship, which he can procure an opportunity of seeing. Any advice or civilities you may be so good as to shew him, will be very grateful to the Academy of Sciences here, of which Sir John Sinclair, as well as Mr Peck, are members; to our University at Cambridge, and to men of letters in general in this country, after whom it would be ridiculous to mention, your most obedient and obliged humble servant,
John Adams.